ARNOLD, Judge.
 Defendant contends the court erred in entering a civil judgment against him granting attorney’s fees to the State of North Carolina. We agree. G.S. 7A-455 provides that the court may enter a civil judgment against a convicted indigent for attorney’s fees and costs. Our courts have upheld the validity of such a judgment provided that the defendant is given notice of the hearing held in reference thereto and an opportunity to be heard. State v. Crews, 284 N.C. 427, 201 S.E. 2d 840 (1974); State v. Stafford, 45 N.C. App. 297, 262 S.E. 2d 695 (1980). Since the record before us contains nothing to indicate that a hearing was held in compliance with the above decisions, we vacate this civil judgment and remand for a hearing on proper notice to the defendant. By our decision we do not reach defendant’s argument as to the constitutionality of G.S. 7A-455.
Although we note that defendant now concedes on appeal that he can find no error in the court’s denial of his motion for nonsuit, we have carefully reviewed the record and also find no prejudicial error.
The record on appeal contains no less than 18 pages dealing with matters, among which are the court’s charge to the jury and defendant’s motion for appropriate relief, to which no assignment of error was made and which have no bearing on the issues raised by this appeal. This is in violation of North Carolina Rule of Appellate Procedure 9(b)(5). Counsel will be *460taxed with the unnecessary printing costs in this case in accordance with Rule 9(b)(5). State v. Montgomery, 291 N.C. 91, 229 S.E. 2d 572 (1976); State v. Monk, 291 N.C. 37, 229 S.E. 2d 163 (1976); State v. Minshew, 33 N.C. App. 593, 235 S.E. 2d 866 (1977).
In the criminal conviction we find no error.
The civil judgment is vacated and remanded.
Judges Wells and Hill concur.